



COURT OF APPEAL FOR ONTARIO

CITATION: Li v. Baksh, 2021 ONCA 502

DATE: 20210708

DOCKET: C69179

Doherty, Benotto and Brown JJ.A.

BETWEEN

Zhi
    Jiang Li

Plaintiff (Appellant)

and

Fiaz Sayad Baksh

Defendant (Respondent)

David Fogel, for the appellant

Fiaz Sayad Baksh, acting in person for
    the respondent

Heard: June 25, 2021 by video conference

On appeal from the judgment of Justice Sharon
    Lavine of the Superior Court of Justice, dated February 11, 2021.

REASONS FOR DECISION

[1]

The court adjourned this appeal to allow the
    parties an opportunity to reach a settlement. We are advised a settlement has
    been reached, although the parties have reached that settlement in a somewhat
    different manner than was anticipated.

[2]

The parties agree the appeal should be allowed
    and the judgment varied in accordance with the draft order filed by the
    parties. We are satisfied the terms of the proposed order reflect the correct
    disposition of the appeal on the merits.

[3]

Consequently, the appeal is allowed, order to go
    in the terms of the draft order filed.

Doherty
    J.A.

M.L.
    Benotto J.A.

David
    Brown J.A.


